Computation of Time—Fractions of Days.—In the legal computation of time there are no fractions of a day, and the day on which an action is done must be entirely excluded or included.Computation of Time—First and Last Days.—The time in which an act provided by law is to be done is computed by excluding the first day and including the last.Computation of Time—Service of Citation.—A citation served on the defendants September 3d, and requiring them to appear at ten o’clock A. M. on SeptemberSth, is sufficient under section 1711 of the Code of Civil Procedure, which declares that citations must be served at least five days before the return day thereof. The statute does not require the lapse of five full days between the day of service and the day of appearance.